Citation Nr: 1819309	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from May 1979 to March 1982; however, the period from October 1980 to March 1982 was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied reopening a service connection claim for a right eye disorder.  

In October 2014, the Board reopened the issue of entitlement to service connection for a right eye disorder and remanded the reopened claim for additional development.  The appeal was again remanded in May 2015 and October 2017 for additional development, which has been completed.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning multiple issues, including a claim for entitlement to special monthly compensation based on aid and attendance; increased ratings and earlier effective dates for a left knee disability, right and left ankle disorders, right and left shoulder disorders, bilateral hearing loss; entitlement to a total rating based on individual unemployability, left wrist disability, and; claims for service connection for a psychiatric disorder, a right knee disability, right and left wrist conditions, erectile dysfunction, and bilateral hip disorders, as shown in the electronic claims file (VBMS).  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the claims on appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and these issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

The most probative evidence of record fails to show that the Veteran currently suffers from a right eye disorder that had onset in service or is otherwise related to any aspect of the Veteran's service, including a December 1979 boxing injury.  

CONCLUSION OF LAW

The criteria for establishing service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

"Reasonable doubt" is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he currently suffers from a right eye condition as a result of a documented right eye injury he sustained during active military service.  He asserts that his right eye was injured during a boxing match in December 1979, at which time his records indicate that he was diagnosed with a small ethmoid fracture, and that he has experienced pain, swelling, and watering of his right eye since such time.

The Veteran's service treatment records reflect that he was treated for a right eye injury in December 1979.  He reported that he was hit directly on the right eye during a boxing match and that he had pain in his right eye immediately after.  He also reported that two hours later, his eye swelled up, and he complained of throbbing in his right eye.  X-rays were unremarkable, but he was diagnosed with a small ethmoid fracture.  On a reenlistement report of medical history dated in September 1980, the Veteran reported that he had suffered a head injury and had been seen in a naval hospital, but he otherwise reported no eye trouble.  Subsequent examination reports are negative for any eye disabilities.  The service treatment records do not show he was diagnosed with a chronic right eye disorder or residuals of an eye injury while in service.

After service, treatment records reveal that in December 1992, the Veteran complained to a psychologist of headaches and watery eyes due to "chipped bones around right eye and his vision blurs and he sees a light."  VA treatment records show that between June 2008 and July 2014, the Veteran repeatedly complained of pain, watering, throbbing, and swelling in his right eye.  He also reported seeing shadows in his peripheral vision.  The post-service treatment record documented numerous diagnoses related to the Veteran's right eye, including chronic conjunctivitis in January 2009, a nuclear sclerotic cataract in March 2011, mild meibomian gland dysfunction (MGD) and a cornea scar in January 2014, and blepharitis in March 2014.

The Veteran was afforded a VA eye conditions examination in March 2012.  After examining the Veteran and reviewing the claims file, the examiner noted that the Veteran did not have, nor had he ever been diagnosed, with an eye condition.  The examiner further opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury because although he was treated for an injury to the eye caused by being punched in the eye in 1979, at that time no ocular finding was recorded, and examination failed to show a current ocular finding related to that event.

Thereafter the Veteran underwent a VA examination in December 2014.  The Veteran complained of irritated eyes upon awakening, which he treated with warm compresses, artificial tears, and bland ointment as directed.  This therapy would keep oil formation from eventually causing a chronic conjunctivitis.  The examiner noted the in-service boxing injury in 1979 to the right eye in service while boxing.  The examiner noted that the service treatment records contained imaging studies following the injury that failed to substantiate that a blowout fracture actually occurred.  Significantly, his vision was 20/20 in both eyes after the injury.  The examiner also noted that after 2009, the medical evidence documented diagnoses of blepharitis in both eyes, chronic conjunctivitis in both eyes, mild MGD in both eyes, floppy eyelid syndrome in both eyes, faint paracentral anterior stromal scar in both eyes, and nuclear sclerotic cataract both eyes, as well as sleep apnea.  

Following a review of the claims file and examination of the Veteran, the VA examiner, in pertinent part, diagnosed six different eye disabilities and opined that each of these disabilities was not related to the Veteran's military service, to include the December 1979 boxing injury.  

In this regard, the examiner noted that blepharitis, chronic conjunctivitis, and MGD, were eyelid surface conditions.  Blepharitis was associated with malfunction of the tiny oil glands located near the base of the eyelashes malfunction, which accounted for symptoms of inflammation, irritation and itchy eyelids.  MGD was a chronic abnormality of the meibomian glands that can cause changes in glandular secretion.  This could result inalteration of the tear film, resulting in symptoms of eye irritation and dry eyes.  Therefore, it was less likely than not that these eyelid surface disorders were caused by an event in the military or incurred in military service.

Concerning the Veteran's nuclear sclerotic cataracts, the examiner explained that the condition was a clouding of the lens inside the eye which lead to a decrease in vision, and was due to aging.  Therefore, it was less likely than not caused by an event in the military or incurred in military service. 

Concerning the diagnosed floppy eyelid syndrome (FES) the examiner noted that the condition was commonly associated with obstructive sleep apnea, with which the Veteran was diagnosed in 2014.  Accordingly, as the most likely etiology of the Veteran's FES was sleep apnea, and it was less likely than not caused by an event in the military or incurred in military service.   

Pertaining to the faint paracentral corneal stromal scar of the right eye, the condition was not on the visual axis causing any decrease in vision, and was initially noted in 2014.  Therefore, it was less likely than not caused by an event in the military or incurred in military service.  Unfortunately, the December 2014 VA examiner did not address the December 1992 VA treatment record, and the Board remanded the claim for an addendum opinion report.

In an addendum opinion report in September 2015, the examiner acknowledged having reviewed the December 1992 VA treatment record wherein the Veteran reported headaches and watery eyes which he felt were due to chipped bones around right eye in 1979.  The examiner reiterated that imaging studies in 1979, following the injury, were negative, that is, there was no evidence of fracture to orbital bones.  The examiner indicated that given the lack of complaints or findings concerning the eyes or headaches from 1979 through 1992, and in light of the fact that complaints reported in 1992, namely headaches and watery eyes, could have an abundant number of different causes other than an injury more than 10 years earlier, it was very unlikely that the traumatic event around his right eye in 1979 resulted in any residual and chronic symptoms such as headaches, tearing or blurred vision.  Moreover, the post-service treatment records showed multiple eye clinic visits that had not documented any sequelae from the in-service Military 1979 trauma.  More importantly, the Veteran's eye examinations revealed underlying causes for his symptoms, including watery eyes, headaches and blurred vision, which were unrelated to his in-service trauma, including blepharitis, FES and obstructive sleep apnea.  The examiner added that none of these diagnosed disorders were related to his right eye trauma during military.  Therefore, the examiner concluded that it was less likely than not that the Veteran's eye condition(s) were related to the Veteran's active military service, including his right eye boxing injury in December 1979.

Initially, the Board notes that throughout the course of the claim, the Veteran has been afforded examinations to evaluate the claimed right eye disorder, and all identified evidence has been obtained.  With regard to the adequacy of the 2014 and 2015 VA examination and addendum opinion reports, the Board notes that the VA examiner considered the Veteran's history, complaints, and reported clinical testing findings.  For these reasons, the Board finds that the VA examination and clinical evidence of record are adequate for rating purposes.  It is unlikely that additional development will result in evidence needed to substantiate the claim, such as a diagnosis of a chronic right eye disorder having onset in service or related to any aspect of the Veteran's service, including the December 1979 boxing injury, more than 30 years ago.  

To the extent that that the Veteran's representative argued that the examination and opinion reports are inadequate because the examine failed to address whether each of the diagnosed disorders had onset in service, the Board notes that the examiner clearly noted the onset of each diagnosed disorder many years after service discharge and the examiner not only explained why each diagnosed condition was not related to service, but also addressed the likely etiology of each diagnosis.  To the extent it has been argued that the examiner's opinion is inadequate because the examiner failed to address whether an in-service soft tissue injury, such as that suffered by the Veteran in service, could have aggravated any of the currently diagnosed eye disorders, initially diagnosed 30 years after the December 1979 boxing injury, the examiner clearly found no residuals of the in-service injury, much less a chronic service-related right eye disability that could aggravate any post-service diagnosed disorder.  Again, the examiner identified the underlying etiology of the diagnosed bilateral eye disorders and explained why they were unrelated to the December 1979 boxing injury.  The Board concludes that all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claim and the Board will proceed to consider the claim on the merits.

In this regard, the Board further finds the opinion of the VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran suffers from residuals of an eye injury in December 1979.  The examiner's findings were based on diagnostic testing that has not substantiated a current disorder associated with the December 1979 boxing injury.  The examiner considered the complete record and the Veteran's contentions, and provided a detailed explanation as to why the evidence does not support a finding that the Veteran suffers from residuals of an eye injury.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record linking any reported right eye disorder to service.  Rather, the Veteran's complaints of tearfulness, irritation and blurry vision, have been attributed to other underlying causes.  The Board also finds it significant that all currently diagnosed eye disabilities affect both eyes, as opposed to solely affecting the injured right eye, which further support the VA examiner's opinion and findings that the bilateral eye disorders are attributable to other causes.    

To the extent the Veteran contends his symptoms are the residual of the December 1979 boxing injury in service, it has not been shown that the Veteran had specialized training sufficient to diagnose an eye disorder or determine whether particular symptoms are the result of a 1979 eye injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, such matters require medical testing and expertise to determine.  Thus, the Veteran's opinion in this regard is not competent medical evidence.  The Board finds the medical opinions rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed eye disorders is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, the Board finds that the weight of the evidence is against the conclusion  that the Veteran suffers from an eye disorder that had onset in service or is due to any aspect of the Veteran's service, including the December 1979 boxing injury.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a right eye disorder must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for a right eye disorder is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


